Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 1 of 11 PagelD #: 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

ARETHA CROSSON, Individually and as the
representative of a class of similarly situated
persons, Case No. 19-cv-200 (CBA) (LB)
Plaintiff,
~Against-
POPSOCKETS LLC.,
Defendant.
DEC
1. This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff Aretha Crosson
(“Plaintiff”) and Defendant PopSockets LLC (“Defendant”). Plaintiff and Defendant are
collectively referred to as the “Parties” for the purposes and on the terms specified herein.

2. Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, and accommodations by any private entity that owns, leases (or
leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. §
36.201 (a).

3, Plaintiff filed this action in the United States District Court for the Bastern

District of New York entitled Aretha

 

C Case Number: 19-cv-200 (CBA)
(LB) (the “Action”), Plaintiff alleges that Defendant’s website or websites and mobile

applications (the “Website”) are not fully accessible to individuals with disabilities in-violation of

4845-1818-1787.1 I
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 2 of 11 PagelD #: 45

Title Hl of the Americans with Disabilities Act of 1990 (“ADA”), the New York State Human
Rights Law (“NYSHRL”), the New York State Civil Rights Law (“NYSCRL”), and the New York
City Human Rights Law (“NYCHRL”).

4. Defendant expressly denies that the Website is subject to or violates any
federal, state or local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and it denies
any other wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does
not admit any wrongdoing.

5, This Consent Decree resolves, settles, and compromises all issues between
the Parties in the Action.

6. This Consent Decree is entered into by Plaintiff, individually, but is
intended to inure to the benefit of vision impaired individuals who are members of the class
alleged in the Complaint without binding the rights of any putative class members given that the
case is being resolved on an individual basis prior to any motion for class certification,

7. Plaintiff alleges that Defendant is a private entity that owns and/or operates
the Website which is available through the internet to personal computers, laptops, mobile
devices, tablets, and other similar technology. Plaintiff contends that the Website is a service,
privilege, or advantage of a place of public accommodation subject to Title III of the ADA. 42
U.S.C, §12181(7); 12182(a). Defendant denies that the Website is a place of public
accommodation or that Defendant is otherwise subject to Title III of the ADA, NYSHRL, and/or

NYCHRL.

4845-181 817871 2
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 3 of 11 PagelD #: 46

8. This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42
U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree venue
is appropriate.

AGREED RESOLUTION

9. Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiff's Complaint. In resolution of this Action, the Parties
hereby AGREE to the following:

INI

10, Effective Date means the date on which this Consent Decree is.entered on
the Court’s Docket Sheet following approval by the Court.

11, Reasonable Efforts means, with respect to a given goal or obligation, the
efforts that a reasonable person or entity in Defendant's position would use to achieve that goal
or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable
Efforts as provided for under this Consent Decree shall be subject to the dispute resolution
procedures set forth in paragraphs 16 through 18 of this Consent Decree. Reasonable Efforts
shall be interpreted so as to not require Defendant to undertake efforts regarding the cost,
difficulty or impact on the Website, of which could constitute an undue burden, as defined in
Title IIT of the ADA but as applied solely to the Website - as though the Website were a
standalone business entity, or which efforts could result in a fundamental alteration in the
manner in which Defendant aperates the Website - or the primary functions related thereto, or

which could result in a loss of revenue or traffic on its Website-related operations.

4845-1 878-1787.1 3
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 4 of 11 PagelD #: 47

TERM
12, The term of this Consent Decree shall commence as of the Effective Date
and remain in effect for the earlier of: ( 1) 36 months from the Effective Date: or (b) the date, if
any, that the United States Department of Justice adopts regulations for websites under Title II]

of the ADA.

 

13, Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the ADA),
including the Plaintiff, the opportunity to participate in and benefit
from the goods, services, privileges, advantages, and accommodations
through the Website as set forth herein, 42 U.S.C. §12182(b)(1)A){i);
28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including Plaintiff, an equal opportunity to
participate in or benefit from the goods, services, privileges,
advantages, and accommodations provided through the Website as set
forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b);
and

¢. shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including Plaintiff, are not excluded,
denied services, segregated, or otherwise treated differently because of
the absence of auxiliary aids and services, through the Website as set

forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

4845-1018-1787,) 4
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 5 of 11 PagelD #: 48

14. Web Accessibility Conformance Timeline: Defendant shall ensure full and
equal enjoyment of the goods, services, privileges, advantages, and accommodations provided
by and through the Website (including all pages therein), including websites (including all pages
therein and linked to therefrom) that can be navigated to from the Website or which when
entered reroute to the Website (collectively the “Websites"), according to the following timeline
and requirements provided that the following dates will be extended in the instance that the
Department of Justice issues regulations for websites under Title III of the ADA while this
Consent Decree is in effect and which contain compliance dates and/or deadlines further in the
future than the dates set forth herein:

a, Within 18 months of the Effective Date, the Defendant shall modify
the Websites as needed to substantially conform to the Web Content
Accessibility Guidelines 2.0 and/or Web Content Accessibility
Guidelines 2.1 Level A and AA Success Criteria to the extent
determined to be applicable, or any other WCAG guidelines deemed to
be applicable, in such a manner so that the Websites will be accessible
to persons with vision disabilities.

b. The Parties acknowledge that Defendant's obligations under this Consent
Decree do not include: (i) substantial conformance with WCAG
standards for user-generated content and/or other content or
advertisements and/or websites that Defendant does not own, operate,
prepare or control but that are linked from the Websites (including, but

not limited to, any content/websites hosted by third parties and

4845-18 18-1787.1 5
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 6 of 11 PagelD #: 49

implemented on the Website); and (ii) the provision of narrative
description for videos. The Parties also agree that ifthe U.S, Department
of Justice or a Court with jurisdiction over this matter determines that the
WCAG standards or any successor standard that Defendant may have
utilized are not required by applicable law, Defendant may choose, in
their discretion, to cease the remediation efforts described above.

c. Inachieving such conformance, Defendant may, among other things, rely
upon, in whole or in part, the User Agent Accessibility Guidelines
(“UAAG") 1.0; the Authoring Tool Accessibility Guidelines (“ATAG")
2.0; the Guidance on Applying WCAG 2.1 to Non- Web Information and
Communications Technologies (WCAG2.1ICT"), published by the Web
Accessibility Initiative of the World Wide Web Consortium (“W3C”); as
well as other guidance published by the W3C's Mobile Accessibility
Task Force; the British Broadcasting Corporation Mobile Accessibility
Standards and Guidelines 1.0 (“BBCMASG 1.0") or any combination
thereof. If Defendant, in reasonably relying upon any of the foregoing,
fails to achieve substantial conformance with the applicable WCAG
standard, Defendant will have nonetheless met its obli gations.

d. If Defendant is unable to achieve substantial conformance with the
applicable WCAG guidelines despite having used Reasonable Efforts
to achieve substantial conformance, it shall be deemed to have
satisfied its obligations under this Consent Decree as set forth herein

regarding remediation of the Website.

4945-1818-1787.1 6
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 7 of 11 PagelD #: 50

PR RES | EVENT OF DISPUTES
15. The procedures set forth in Paragraphs 16 through 18 must be exhausted in

the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to
this Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any
criteria of the applicable WCAG standard as set forth herein. Defendant shall not have breached
this Consent Decree in connection with the foregoing until the following procedures have been
exhausted,

16. — If any of the Parties claim this Consent Decree or any portion of it has been
violated (“breach”), the party alleging the breach shall give written notice (including reasonable
particulars) of auch violation to the party alleged to be in breach. The alleged breaching party must
respond to such written notice of breach no later than 30 calendar days thereafter (the “Cure
Period”), unless the parties agree to extend the time for response. If the alleged breach is of a nature
that it cannot be cured during the Cure Period, the parties shal] mutually extend the Cure Period to
reflect the reasonable time period in which the alleged breach can be cured. If the parties are unable
to reach a mutually acceptable resolution during the Cure Period, or any extension thereof, the party
alleging a breach of the Consent Decree may seek enforcement of compliance with this Consent
Decree from the Court. The Court shali, in its discretion, award reasonable attorneys’ fees and costs
to the prevailing party in any such enforcement action.

17, Defendant shali not be in breach of this Consent Decree unless (a) an
independent accessibility consultant determines that a particular item(s) cannot be accomplished
by a person with a disability who has average screen reader competency using a prominent
commercially available screen reader such as Jaws, Voiceover, or NVDA in combination with

one of the following browsers (in versions of which that are currently supported by their

4845-1818-1787,1 7
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 8 of 11 PagelD #: 51

publishers): Internet Explorer, Firefox, Safari and Chrome: and (b) Defendant fails to remedy the
issue using Reasonable Efforts within a reasonable period of time of not less than 90 days from
receipt of the accessibility consultant’s opinion. If the accessibility consultant believes that a
reasonable time using Reasonable Efforts to remedy the items found not to be usable js longer
than 90 days, then the Parties may agree on a longer time period without leave of Court so long
as the extension is documented in writing and executed by the Parties to this Consent Decree or
their respective counsel. If the accessibility consultant finds that a particular item found not to be
usable cannot be remedied using Reasonable Efforts, Defendant shall not be obli gated to remedy
that item,
18. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows:
For PLAINTIFF: Dan Shaked, Esq.
SHAKED LAW GROUP, P.C.
14 Harwood Court, Suite 415

Scarsdale, NY 10583
917-373-9128

ShakedLaw(iround gmail.com

For DEFENDANT: Peter T. Shapiro, Esq,
LEWIS BRISBOIS BISGAARD & SMITH
LLP
77 Water Street, Suite 2100
New York, NY 10005
212-232-1322

 

19. The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.

4845-1818-1787.1 8
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 9 of 11 PagelD #: 52

20. ‘If any provision of this Consent Decree is determined to be invalid,
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated
to reflect as nearly as possible and to the fullest extent permitted by applicable Jaw its original
intent and shall not, in any event, affect any other provisions, all of which shall remain valid and
enforceable to the fullest extent permitted by applicable law.

 

21. The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persona with vision disabilities as defined by the
ADA, including those who utilize a screen reader to access the Website, which disabled persons
shall constitute third-party beneficiaries to this Consent Decree.

22. The signatories represent that they have the authority to bind the respective
parties, Plaintiff and Defendant to this Consent Decree.

 

23. This Consent Decree has been carefully read by cach of the Parties, and its
contents are known and understood by each of the Parties. This Consent Decree is signed freely
by each party executing it. The Parties each had an opportunity to consult with their counsel
prior to executing the Consent Decree.

PLAINTIFF
Dated: 7=/ —f F —_

Dated.

 

 

 

 

 

4845-1818-1787.1 9
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 10 of 11 PagelD #: 53

APPROVED AS TO FORM AND CONTENT:

  

 
    

Dated: | Lud [7 AMG By: <2 ABDC La
Dan Shaked, Esq.
SHAKED LAW GROUP, P.C.
14 Harwood Court, Suite 415

Scarsdale, NY 10583
917-373-9128

DEFENDANT'S LAWYERS

Dated: July 8, 2019 By: ég/ Peter T. Shapiro
Peter T. Shapiro, Esq.
LEWIS BRISBOIS BISGAARD &SMITH
LLP
77 Water Street, Suite 2100
New York, NY 10005
212-232-1322

Peter. Shepiro@lewisbrighuis,com

4945-1818-1787.1 10
Case 1:19-cv-00200-CBA-LB Document 9-1 Filed 08/14/19 Page 11 of 11 PagelD #: 54

 

THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and
having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.
§ 12188;

2) The provisions of this Consent Decree shall be binding upon the Parties;

3) Entry of this Consent Decree is in the public interest;

4) This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this Action, nor does it constitute any finding of liability against Defendant;

5) The Plaintiff is acting as a private attorney general in bringing the Action and
enforcing the ADA;

6) The Court’s jurisdiction over this matter shall continue for 36 months; and

7) This Consent Decree shall be deemed as adjudicating, once and for all; the merits
of cach and every claim, matter, and issue that was alleged, or could have been alleged by
Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in the
Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so
specifically adopts it and makes it an Order of the Court.

SO ORDERED:

U.S.D.J,

4845-181 8+1787.1 11
